UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7738


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HUBERT RAMSEY, a/k/a J.R., a/k/a J.R. Ramsey,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:96-cr-00005-RLV-4)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanford Kent Clontz, Asheville, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hubert   Ramsey   appeals      the   district     court’s    order

denying his motion for a reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find the district court did not abuse its discretion in denying

the motion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.

2004) (motion under § 3582(c) “is subject to the discretion of

the district court”); United States v. Legree, 205 F.3d 724, 727

(4th Cir. 2000). Thus, we affirm for the reasons stated by the

district court.        See United States v. Ramsey, No. 5:96-cr-00005-

RLV-4 (W.D.N.C. Sept. 11, 2009).             We deny counsel’s motions to

withdraw as moot and dispense with oral argument because the

facts   and    legal   contentions    are    adequately   presented       in   the

materials     before    the   court   and    argument   would    not   aid     the

decisional process.

                                                                       AFFIRMED




                                       2